Citation Nr: 1528303	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction currently resides with the St. Louis, Missouri RO.

The record reflects that the Veteran requested a local hearing with a Decision Review Officer (DRO).  However, in correspondence dated in December 2013, the Veteran stated that he wanted to withdraw his request for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher ratings for his service-connected lumbar spine and cervical spine disabilities.  

He was last evaluated for his lumbar spine and cervical spine disabilities in May 2013.  In February 2015 written argument, the Veteran's representative reported that the Veteran's lumbar spine and cervical spine disabilities have increased in severity since the May 2013 examination.  Specifically, it was reported that the Veteran has less forward flexion of the cervical spine and lumbar spine due to flare-ups, pain, spasms, weakness and fatigability.   

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected lumbar spine and cervical spine disabilities, since he was last evaluated in May 2013, additional examination is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current lumbar spine and cervical spine disabilities.  The entire claims file must be made available to and reviewed by the examiner.

With respect to each disability, the examiner should address the following:

The examiner must clarify the current severity of the Veteran's lumbar spine and the cervical spine disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of intervertebral disc syndrome, past history of incapacitating episodes with physician prescribed bed rest, or any other manifestation. 

The examiner is also to discuss whether the Veteran's lumbar spine and cervical spine disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his neck and back repeatedly over a period of time.
 
The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




